oOo fo 41 DH UH HB WH PO —

MO po NN NYO ND NHN NY NH NHN | = S| RK RK KF RE EK
oN ON Ow UBUD Ore Cc lO NaS ee BOW LY OO lS

Case 2:19-cr-00259-JCC Document 12-1 Filed 01/31/20 Page 1of1

Honorable John C. Coughenour

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-259JCC
Plaintiff,
Vv. ACCEPTANCE OF PLEA OF GUILTY,
ADJUDICATION OF GUILT AND
RYAN S. HERNANDEZ, NOTICE OF SENTENCING
Defendant.

 

 

 

 

This Court, having considered the Report and Recommendation of the United States
Magistrate Judge, to which there has been no timely objection, and subject to consideration
of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(3), hereby accepts the plea of
guilty of the defendant to the charges contained in the Superseding Information, and the
defendant is adjudged guilty of such offense. All parties shall appear before this Court for
sentencing as directed.

IT IS SO ORDERED this day of January, 2020.

 

UNITED STATES DISTRICT JUDGE

RULE 11 PLEA/- 1 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
RYAN S. HERNANDEZ, CR19-259JCC SEATTLE, WASHINGTON 98101

(206) 553-7970
